In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1746V
                                        UNPUBLISHED


    MICHAEL EIRAS,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: June 22, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On November 12, 2019, Michael Eiras filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as defined on the Vaccine Injury Table or, in the alternative, was
caused-in-fact by the influenza vaccine he received on February 2, 2018. Petition at 1, ¶¶
2, 25. Petitioner further alleges that he received the influenza vaccine in the United States,
that he suffered the residual effects of his SIRVA for more than six months, and that
neither he nor any other party has filed a civil action or received compensation for his
SIRVA. Id. at ¶¶ 2, 25-27. The case was assigned to the Special Processing Unit of the
Office of Special Masters.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        On June 18, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
ECF No. 32. Specifically, Respondent “has determined that [P]etitioner’s medical course
is consistent with a shoulder injury related to vaccine administration (“SIRVA”) as defined
by the Vaccine Injury Table.” Id. at 4. Respondent further agrees that “based on the record
as it now stands, [P]etitioner has satisfied all legal prerequisites for compensation under
the Act.” Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2